Citation Nr: 9912003	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-01 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for schizophrenic 
reaction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1960.  

This case came before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
denied for the purported disabilities identified above.  


FINDINGS OF FACT

1.  A current left knee disability is not shown to be related 
to any inservice disability.

2.  Hemorrhoids are not currently shown.

3.  A schizophrenic reaction is not currently shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for a left knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for hemorrhoids is not 
well ground.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim for service connection for a schizophrenic 
reaction is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well 
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case the evidence does not demonstrate that 
the disabilities claimed by the veteran that are the subject 
of this appeal are either currently shown, or, if currently 
shown, are related to his service.  Since service connection 
cannot be granted for a disability that is not shown, or for 
which there is no nexus to service, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet App. 223 (1992).

A review of the veteran's claim folder reveals that the 
veteran's service medical records (SMRs) could not be 
located.  The RO informed him of its difficulty in obtaining 
his SMRs despite its responsible efforts.  The veteran was 
asked to supply copies of his SMRs along with any post 
service treatment pertaining to his claimed disabilities.  
The evidence shows that neither the RO nor the veteran was 
successful in their efforts to locate the SMRs.  Post-service 
medical records were obtained from several health care 
providers.


The veteran's first claim is that of a left knee disability.  
The evidence shows that the veteran was diagnosed with 
tendinitis in his "knee" in June 1997.  (For the purpose of 
this discussion only, the Board will assume that this is a 
reference to a "left knee" disability.)  Therefore, the Board 
is of the opinion that the evidence demonstrates that a left 
knee disability is currently manifested.  

Under Caluza, in addition to a current disability shown, the 
evidence must also show that the veteran had an inservice 
disability and that there is a nexus between the current 
disability and the inservice disability.   The evidence does 
not show that the veteran suffered from an inservice knee 
condition or disability.  The veteran reports that he 
suffered a knee injury while in service wherein he slipped 
and fell.  However, there is no clinical evidence to link any 
purported inservice injury or disability to the current 
disability.  The Board accordingly finds that the veteran's 
claim for service connection for a left knee disability is 
not well grounded and is therefore denied, in accordance with 
the Court's decision in Edenfield.

The veteran also claims that he has a service connected 
disability associated with hemorrhoids.  A review of the 
veteran's claim folder shows no current diagnosis of 
hemorrhoids.  The medical records contained in the claim 
folder make no reference to a diagnosis of this condition.  
While the veteran states that he incurred hemorrhoids after 
eating raw potatoes while in service, he has presented no 
clinical reports in support of his claim, to the effect that 
a diagnosis of hemorrhoids has been rendered.  The Board 
notes that he is competent to report his symptoms.  However, 
in the absence of evidence indicating that he has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the actual presence of hemorrhoids to be of no 
probative value. 

As with the claim for service connection of hemorrhoids, the 
evidence does not show a current disability of schizophrenic 
reaction as claimed by the veteran.  While the evidence shows 
that he was committed and hospitalized for a 

schizophrenic reaction, paranoid type, from March 1967 to 
September 1967, there is no current diagnosis of this 
disease.  Additionally, the medical records pertaining to his 
hospitalization in 1967 make no reference to his service, or 
otherwise relate the mental problems manifested at that time 
to his active duty.  Nor does the claims folder show that 
such a disability was manifested during service or within any 
presumptive period after service.  38 C.F.R. § 3.307 (1998).

Since service connection cannot be granted for a disease or 
disability that is not currently manifested, or for which 
there is no nexus to service, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for a left knee disability, hemorrhoids 
and a schizophrenic reaction could be granted, as required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claims for 
service connection for these disorders are not well grounded 
and are therefore denied, in accordance with the Court's 
decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107 (a) (West 1991), VA has a duty under 
38 U.S.C.A. §  5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995);  see also Epps v. Brown, 9 Vet. App. 341 (1996) 
and McKnight v. Gober, 131 F.3d 1483 (Fed Cir. 1997) (per 
curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board also notes that its duty to assist the 
veteran in the development of his claim, as stipulated in 
38 U.S.C.A. §  5107(a)(West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.



ORDER

Claims for service connection for a left knee condition, 
hemorrhoids and schizophrenic reaction are not well grounded, 
and are accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

